 INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS59International Brotherhood of ElectricalWorkers, AFL-CIO, Local 82 (National Electrical Contractors Associa-tion,Dayton,Ohio Chapter)and BrackCollier,AnIndividual.Case 9-CB-1586April 21, 1970DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 6, 1969, Trial examiner Samuel M.Singer issued his Decision in the above-entitled proceed-ing, finding that Respondent Union had engaged in andwas engaging in certainunfair labor practices withinthemeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. There-after, the Respondent Union filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions,' andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended,theNationalLaborRelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner and hereby orders that theRespondent Union, International Brotherhood of Electri-calWorkers,AFL-CIO,Local 82,Dayton,Ohio, itsofficers, agents, and representatives,shall take the actionset forth in the Trial Examiner'sRecommended Order,as herein modified.1.Substitute the following for paragraph2(b) of theTrial Examiner's Recommended Order:"Notifythe aforementioned Association,inwriting,with a copy to Brack Collier,that the Respondent hasno objection to Collier'semployment,in accordancewith the valid provisions of the collective-bargainingagreement between the Respondent and National Electri-calContractorsAssociation,Dayton,Ohio,'Chapter,and will not discriminate in his selection for employmentor the employment of any other iob applicant whois not a member of the Respondent or any other union."2.Substitute the following for the first and secondindented paragraphs of the Notice:WE WILL NOT fail or refuse to refer any nonunionmember to a job on the same basis as a unionmember, as provided in the valid provisions ofour collective-bargaining agreement with NationalElectrical Contractors Association, Dayton, Ohio,Chapter.WE WILL NOT cause or attempt to cause anyemployer to deny employment to any applicantfor employment because he is not a member ofour Union or any other union, in accordance withthe valid provisions of our collective-bargainingagreement.TRIAL EXAMINER'S DECISIONSAMUEL M. SINGER,Trial Examiner:Thisis a com-panion case toInternational Brotherhood of ElectricalWorkers,AFL-CIO,Local 648(Foothill Electric Corpo-ration),Case 9-CB-1585(herein called Local 648), whichwas heard on the same dates(May 26 and August5, 1969)as the instant case,and which is the subjectof my Decision of this date.The charge was filed andcomplaint herein issued on January 13 and March 27,1969.As inLocal 648,the basic issue presented iswhether the Union (here Local 82) violated Section8(b)(2) and(1)(A) of the Actby discriminatorily refusingto refer the Charging Party(Brack Collier)for employ-ment to employers with whom Local 82 had collective-bargaining agreements because the Charging Party wasnot a union member.'As noted in'Local 648,at thehearing I granted Local 82's motion to sever this case,which was originally combined withLocal648 in asingle complaint.As also inLocal 648,the hearing,closed on May 26, 1969,was reopened for a supplementalhearing,held on August 5, 1969, for the purpose ofreceiving a document(a collective agreement)profferedby General Counsel and to afford Respondent an opportu-nity to present countervailing evidence and contentions.All parties appeared and were afforded full opportunityto be heard and to examine and cross-examine witnesses.Briefs were received from General Counsel and Respond-ent.Upon the entire record in this case2 and from myobservation of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.JURISDICTION;LABOR ORGANIZATION INVOLVEDAt all material times, Respondent Local 82 has beenparty to a collective agreement with Dayton Division'These findings and conclusions are based,in part, upon the TrialExaminer'scredibilityfindings, as to which the Respondent Unionexcepts It is the Board's establishedpolicy, however,not to overruleaTrialExaminer's resolutions with respect to credibility unless, asisnot the case here,the preponderance of all the relevant evidenceconvinces us that the resolutions are incorrectStandardDryWallProducts, Inc, 91 NLRB544, enfd 188F 2d 362 (C A 3)'Because of frequent referencestoLocal 648in the briefs andDecision herein,a copy of theLocal648 decisionisappended tothisDecisionPortions ofthe hearing transcriptinLocal648 werespecificallyincorporated in this recordRTranscript corrected by my orderon noticedatedOctober 22,1969182 NLRB No. 5 60DECISIONSOF NATIONALLABOR RELA TIONS BOARDof the Western Ohio Chapter,National Electrical ContractorsAssociation(NECA),consisting of employersreceiving or supplying goods or services valued in excessof $50,000 in interstate commerce I find that the Associa-tion is engaged in commerce within the meaning ofSection 2(6) and(7) of the Actand that assertion ofjurisdiction here is properRespondent is a labor organization within the meaningof Section2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA The FactsIThe exclusive referral procedure under the collectiveagreementLike the collective agreement inLocal 648,the govern-ing agreement between Respondent and the Associationprovidesthat Local648 "shall be the sole and exclusivesource of referrals of applicants for employment "3Under the agreement,the Union is required to "selectand refer"applicants on a nondiscriminatory basis froma register of applicants classified for priority purposesinto four groupsAmong the criteria for determininggroup priority are length of experience in the electricalconstruction trade, residence,an examination(given byan IBEW local),and past employment under the collec-tive agreement between the Association and RespondentThe contract also provides that the employer may rejecta referred applicant(with reason in writing if requestedby the Union)and may bypass the referral procedureand hire directly if the Union is unable within 48 hoursto fill the request,the employee so hired is deemed"temporary,"subjedt to replacement"as soon as regis-tered applicantsare available under the referralprocedure"Finally, the Union is required to maintainan "Out of Work List"and to refer applicants "inchronological order[as] they register their availabilityfor employment,"with top priority to those falling withinGroup I and lowest priority to those within Group IV 42Therefusal to referCollierAs described in theLocal 648decision and furthershown here,Charging Party Collier,a journeyman wire-man, laecame a member of Local 1438,IBEW (Magna,Utah)in October 1967 He thereafter worked for FoothillElectric Corporation at its Middletown, Ohio, project(within Local 648's territorial jurisdiction) until the endof June 1968, as a union member on referral fromLocal 648 In early August 1968 Collier obtained employ-ment with Elco Electric Company in the Dayton, Ohio,area(within Local 82's territorial jurisdiction)on referral9Although the expiration date of the agreement is May I 1968(before the events here involved)the hgreement provides that it shallcontinuein effect from year to year thereafter unless changed ortei'minated in the way provided hereinRespondent stipulated thatthis agreement was operative at all times here materialAs inLocal 648the complaint does not allege that the exclusivereferr-il agreement is unlawfulfrom RespondentCollier testified credibly andwithoutcontradiction that when he applied for the referral,Local82 BusinessAgent Lane "asked mefor my paidup receipt"When Collier produced his Local 1438dues receipts,Lanerequested him to fill out the necesnarypapers authorizing benefits(healthand welfare,pension,and vacationpay) deductions,gave Collier"a referralto Elco Electric,"and directedhim topresentthe referral slip to the job superintendentLanetestifiedthat as aholderof a "ticket"or unioncard, he hadColliersign his name in Respondent'sreferral bookCollier worked for Elco for about 8 daysRespondent again referredCollier to a job at theend of August 1968 According to Collier'screditedand uncontradicted testimony,around August 23 or 24he went to Respondent'soffice and askedAssistantBusiness AgentTravis for work When TravisrequestedCollier toproduce his dues receipt,Collier did so Collierwas asked whether he "had beenworking out of 82before " Colliersaid hehad Travisthen checked thework recordof Collier inLocal82's office and wroteout a referral slip to Hughes-BechtolCorporation,direct-ingCollierto see its superintendent(Lewis)Collierworked forthatCompanyfromAugust 26 toDecember6, 1968, when he was laidoff on completion of thework projectAs noted inLocal648,inSeptember 1968 (whileCollierwasstillon the Hughes-Bechtoljob),Local1438 canceledCollier'smembershipbecause, as Local1438FinancialSecretaryTaylor advised him,Taylor"was in error to beginwith,by signing members outside[Local 1438's] jurisdiction "On December 9, 1968, Colliertelephoned Respond-ent's office and talked to BusinessAgent Lane abouta new job 5 Indicatingthat hehad learnedabout Collier'sLocal 1438 "ticket, being lifted,"Lane said that Local82 did not refer "white ticket[ie , nonunion] men "However, Lane supplied Collierwith the names of fouremployers(SteinElectric, Newco, Castle,and an uniden-tified employer)and said,"Go outand see them abouta job," addingthat "If they'll put you to work I'llclearyou through the hall "fi Collier admitted that hedid not see any ofthe fouremployers,explaining atthe hearing that because of the pendency of his appealbeforethe InternationalUnion (IBEW)"to regain [hisLocal 1438] ticket"he "didn'twant to go against anybylawsby tryingto hustle my own job, to puta mark against me in trying to get myticket back "On December 15 or 16, 1968, Collieragain telephonedLanefor a referralLane again said that"the halldid notreferwhite ticketmen " Explaining his direCollier recalledseeing Lane in the unionoffi9e several daysearlier(December 6)but Lane denied he was there on that date claimingthat he was out of town in Indianapolis In this instance I creditLane whosetestimonyon thispoint was supportedby objectiveevidencein the form of identification cards issued to him in Indianapolis bytheU S Armyon the date in questionColliersrecollection of theevent appearedhazyand as to some details inconsistentwith hisprehearing statement'All four employers were covered by Respondents collective agreement with theAssociation INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS61financial situation, Collier asked "was there any wayI could get the money ... out of the vacation fund."Lane said that no money could be withdrawn untilApril 1969,' suggesting that Collier make a loan againsthis deposits.Adopting this suggestion, on December17,1968,Collierobtained a $200 loan against hisaccount.'B.Conclusions1.The applicable legal principles are set forth inLocal 648, supra,fn. 1Where, as, here, the, collective-bargaining agreement grants a union exclusive employ-ment referral rights, it is incumbent upon the unionto accord equal treatment to union and nonunion jobapplicantsAs inLocal648, the basic issue is whetherRespondent's December 1968 refusals to refer Collierfor employment to an employer with whom Respondenthad an exclusive referral agreement was bottomed onCollier's loss of membership in Local 1438,a sisterlocal.,2.The record shows that while he was a memberofLocal 1438, Collier had no problem in obtainingclearances from Respondent. Thus, when he visitedRespondent's office in early August 1968, Local 82 Busi-ness Agent Lane referred him to Elco Electric Company.On Lane's request, Collier produced his Local 1438dues receipts and was given a referral slip to Elco;also in accordance with practice, Collier signed Respond-ent's job referral book. Collier repeated this procedureat- the end of August 1968' in obtaining work at Hughes-Bechtol.After inspecting Collier's Local 1438 duesreceipts,Assistant Business Agent Travis wrote outa referral slip, directing Collier to see Hughes-Bechtol'ssuperintendent.When laid off from the Hughes-Bechtoljob on December 6, 1968, however, Collier had ceasedto be a Local 1438 member, the union having canceledhis membership because he had not been working withinitsterritorial jurisdiction. 'When Collier again soughtwork referral on December 9, 1968, Business Agent1Lane, an administrator of the fund,testified that deposits werewithdrawable only every 6 months-in April and October6Theabove findings'concerning the December 9 and 15 or 16 conversa-tions are based on Collier's credited testimonyWhile Lane indicatedthat he could not recall talking to Collier,on December P or 10, headded,"I'm not saying that I didn't have" the conversation However,Lane denied that he "would have said" at any time to Collier oranyone else,"we do not refer white ticket men through this office"since he "would have no purpose"inmaking that remark",becausewith or without a ticket if a man comes for a job, when he comesfor a job he ends up with a job." However; as noted'infra(secB, 3), Respondent does make a significant distinction between "referring"union men and nonunion men. Thus,while a union cardholder is alwaysdispatched by referral slip to a specific contractor,a nonunion applicantisnormally provided with only a list of names from whom to solicitemployment Lane admitted that "We don'tsend a nonmember untilhe comes in with a letter from the contractor saying that they havehired him this man They give his name,social security number, andthey have hired him For most of them it occurs that way "As to the December 15 or 16 conversation, I do not credit Lane'stestimony that he was unaware that Collier's job with Hughes-Bechtolhad ended on December 6, nor that he first learned of this afterthe unfair labor practice charge herein was filed(January 13, 1969)Lane admitted that he "probably" talked to Collier about withdrawalsfrom the vacation fund, but denied any independent recollection thereofLane told him that Local 82 did noi, refer "white ticket[nonunion]men." ' Instead, Lane merely gave Colliernames of four contractors from whom he might solicita job. Collier again requested referral on December.15or 16, but without avail, Lane repeating his earlierexplanation that "the hall did not refer white ticketmen." As inLocal 648,this is "direct evidence ofa purpose to violate the statute."N.L.R.B. v. Interna-tional Union of Operating Engineers, Hoisting and Porta-bleLocal 101 [Sub Grade Engineering Co.]216 F.2d161, 164 (C. A. 8).3. In support of Respondent's contention that Collierwas not discriminatorily denied referral, Business AgentLane described the operation of Local 82's hiring hall.According to Lane, Respondent refers all applicants-union and nonunion-'to a specific, named employeronly if satisfied that they are qualified for the jobs.Possession of a union card (from Respondent or anaffiliated local) is deemed conclusive proof of qualifica-tion, but'other evidence (such as a check stub evidencingprior employment by a recognized contractor) is also"acceptable." Qualified. applicants register in Respond-ent's job referral book and are 'immediately sent outto a job with a referral slip to be presented to theemployer.9 Lane further testified that nonunion appli-cantswho cannot demonstrate qualification are givena list of contractors who are hiring and told to applydirectly to the employer. If found qualified and hiredby the employer, the nonunion 'applicant reports backto the union hall and signs appropriate forms (in orderto obtain benefits, such as health and welfare, pensionand vacation), whereupon he is counted as "referred"and listed as such in Respondent's records.It is clear that Respondent's so-called referral ofCollier on December, 9-i.e., supplying Collier with thenames of four contractors from whom to-solicit employ-ment-contravened Respondent's own referral practice.Business Agent Lane knew that Collier was a.qualifiedjourneyman wireman. Not only was Collier in possessionof a union card until September 1968 and thereforepresumptively qualified under Lane's own standards (hewas also listed as a Local 1438 member on Respondent'srecords), but Lane himself had referred him to ElcoElectric as a qualified employee during the precedingAugust. Assistant Business Agent Travis again referredCollier (later in August) as a qualified worker-thistime to Hughes-Bechtol, where he worked for over3months until December 6, 1968.10 Respondent'sDecem-ber 9, 1968, failure to, refer 'Collier in the same manneras other qualified applicants itself buttresses the infer-°Thus, as previously noted, when Collier held' a Local 1438 cardinAugust 1968,he presented his dues receipts,signed Respondent'sreferral book,and was immediately.dispatched to a contractor10Ido not give weight to the self-serving notationsmade by Laneon Collier's work record(maintained by Respondent) quoting Elcoand Hughes-Bechtol representatives that Collier "doesn't know thetrade" and is "too slow"Lane admitted that he obtained this informationfrom the employers and noted it on Collier'swork recordaftertheunfair labor practice charges were filed Furthermore,it is clear thatRespondent did not,act upon this information in refusing to referCollier to a specific employer, since it never said so, its refusal beingexpressly predicated on'Collier's no longer being a union member ,, 62DECISIONSOF NATIONALLABOR RELATIONS BOARDence that its actions was discriminatorily motivated bythe fact that Collier no longer was a union member.Contrary to Respondent's contention, the fact thatLane furnished Collier with a list of contractors didnot justify its refusal to dispatch Collier to a specificemployer in the same manner as union members. Collierwas entitled to the same treatment from the hiringhall as other qualified applicants. There is a significantdifference between dispatching a job applicant directlyto a designated employer and merely providing himwith a list of names from whom to solicit employment.While it may be, as Respondent contends, that construc-tion work in the Dayton area was at the time plentiful"and that employees could readily obtain employmentdirectly from contractors, this did not justify preferentialtreatment, i.e.; specific referral-in effect assignmentto a sure job-accorded to union cardholders. 12Finally, it is immaterial that the record here establishesthat some nonunion employees (including several formerLocal 1438 members like Collier) were among thoseserving employers covered by Respondent's collectiveagreement at the time of the refusal to refer Collierto a specific employer.' To begin 'with, the fact thatnonunion employees were working may signify nothingmore than that nonunion men had been able to obtainjobs in a period of full employment or that they werestillworking on jobs which for one reason or anotherthey already held. The crux of the, violation here isthat Respondent gave preferential referral treatment tounion members over Collier because he was no longera union member. In any event, a discriminatory motiveotherwise established is not dispelled by a showingthat a union or employer did not also discriminate againstothers. SeeN.L.R.B. v. Local 369, International HodCarriers' etc. [A.C.Frommeyer Co.], 240F.2d 539,543 (C.A.3);N.L.R.B. v. Nabors,196 F.2d 272, 275-276(C.A. 5).4.Like Local 648, Respondent requests (br. pp. 2-6)that I reconsider the propriety of my July 7, 1969,order granting General Counsel's motion to reopen therecord to receive evidence (the collective-bargainingagreement containing the exclusive referral system) anddirecting a supplemental hearing to enable Respondentto present its evidence and contentions. For the reasonsstated inLocal 648,I reject Respondent's contentionthatGeneralCounsel'smotion "should have beendenied" and that the supplemental hearing held onAugust 5, 1969, was improper.I conclude that Respondent's December 9 and Decem-ber. 15 or 16 refusals to refer. Collier for employmentto contractors with whom Respondent had an exclusivereferral agreement were violative of Section 8(b)(2) and(1)(A) of the Act.CONCLUSIONS OF LAW1 1.By discriminatorilyrefusingto refer Brack Collierfor employment on December 9 and 15 or 1,6, 1969,to an employer with whom Respondent had an exclusivereferralagreementbecause Collier was not a unionmember, Respondent has caused employer discrimina-tion against an employee in violation of Section 8(a)(3)of the Act, and has thereby engaged in and isengagingin unfair labor practices within themeaningof Section 8(b) (2) and 1(A) of the Act.2.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDY3Having found that Respondent has engaged in unfairlabor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action to effectuate the policies of the Act.Ishall further recommend that Respondent notifypotential job applicants, as well as the Association andBrack Collier, in writing, that it will not discriminateagainst Collier or any other job applicant in selectingor referring them for employment through its hiringhallprocedures, because of nonunion membership. 'Ishall also recommend that Respondent make Brack Col-lierwhole for any loss of earnings suffered by reasonof the discrimination against him. The amount of backpayshallbe computed in accordance with the formulaapproved in F.W.Woolworth Company,90NLRB289,with interest as prescribed inIsisPlumbing &Heating Co.,138 NLRB 716.Since the unlawful conduct of Respondent indicatesa purpose to limit the lawful rights of employees, andthe danger of its continued and further commissionis reasonably foreseeable, I shall also recommend thatRespondent cease and desist from causing or attemptingto cause any employer to deny employment in violationof Section 8(a)(3) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record, andpursuant to Section 10(c) of the Act, I hereby makethe following:RECOMMENDED ORDER" Lane testified that the Union's "Out of Work List" (used onlyinperiods of less than full employment or "if we actually have areason to have people out of work") had not been in use for atleast 5 years12Respondent claims (br p 7) that Collier's "admitted neglect tocontact contractors [named by Lane]belie[s] an individual whois particularly anxious to get to work " Assuming,arguendo,that Collierwas under an obligation to make such "contact"-in the face of anexclusive referral system such as here in operation-his failure todiligently seek employment may be a question to be determined inthe compliance proceeding CfShawnee Industries, Inc ,140NLRB1451, 1453, modified on other grounds 333 F 2d 222 (C A 10)InternationalBrotherhood of ElectricalWorkers,AFL-CIO, Local82, its officers, agents, and representa-tives, shall:1.Cease and desist from:(a)Denying employment or referral to employmentto any employee or potential employee because he isnot a member of any union.(b)Causing or attempting to cause the Dayton Divi-sion of the Western OhioChapter,National Electrical INTERNATIONALBROTHERHOODOF ELECTRICALWORKERSContractors Association (NECA), or any of its members,to deny employment, in violation of Section 8(a) (3)of the Act(c) In any like or related manner restraining or coercing employees in the exercise of any right guaranteedin Section 7 of the Act2Take the following affirmative action necessaryto effectuate the policies of the Act(a)Make whole Brack Collier for any loss of payhe may have suffered because of the discriminationagainst him, in the manner set forth in the sectionof this Decision entitled "The Remedy "(b)Notify the aforementioned Association, in writing,with a copy to Brack Collier, that Respondent hasno objection to Collier's employment and will not discriminate in his selection for employment or the employ-ment of any other job applicant who is not a memberof Respondent or any other union(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all records pertaining to employment through its hiringhalls and all records relevant and necessary to compli-ance with above paragraph (a)(d) Post at its business office, hiring halls, and meetingplaces, copies of the attached notice marked "Appen-dix "13 Copies of said notice, on forms provided bythe Regional Director for Region 9, after being dulysigned by Respondent's official representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where noticestomembers are customarily posted Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other mate-rial(e)Mail signed copies of the attached notice to theaforementioned Association, for posting, it being willing,at its business office or offices located within the geo-graphical area of Respondent's jurisdiction or operations(f)Notify the Regional Director for Region 9, inwriting, within 20 days from the receipt of this Decisionwhat steps have been taken to comply herewith 1413In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 of the Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a Judgment ofa United States Court of Appeals the words in the notice readingPosted by Order of the National Labor Relations Board shall bechanged to readPosted pursuant to a Judgment of the United States63Court of Appeals enforcing an order of the National Labor RelationsBoard14In the event that this Recommended Order is adopted by theBoard this provision shall be modified to readNotify said RegionalDirector in writing within 10 days from the date of this Order whatsteps Respondent has taken to comply herewithAPPENDIXNOTICE TO ALL JOB APPLICANTSUSING OUR HIRINGHALL, WHETHEROR NOT MEMBERSOF INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,AFL-CIO,LoCAL 82POSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT fail or refuse to refer any nonunionmember to a job on the same basisas a unionmemberWE WILL NOT cause or attempt to cause anyemployer to deny employment to any applicantfor employment because heisnotamember ofour Union or any other unionWE WILL reimburse Brack Collier for any lossof earnings suffered by him because of our failureand refusal to refer him for workWE WILL notify Dayton Division of the WesternOhio Chapter, National Electrical Contractors Asso-ciation (NECA),in writing, that we have no objecrtion to the employment of Brack Collier, and wewill send a copy of that notice to Brack CollierINTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL-CIO,LOCAL 82(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,Room 2407, Federal Office Building, 550 Main Street,Cincinnati, Ohio 45202, Telephone 513-684-3686